Exhibit 1.1 [ ] Shares ETRE REIT, LLC, SERIES A-1 COMMON shares UNDERWRITING AGREEMEN Sandler O'Neill & Partners, L.P. As Representative of the Several Underwriters c/o Sandler O'Neill & Partners, L.P. 1251 Avenue of the Americas New York, NY 10020 Ladies and Gentlemen: Each of ETRE REIT LLC, a Delaware series limited liability company (the “ Company ”), with respect to itself and to Series A-1, a separate series thereof (the “ A-1 Series ”) and ETRE Asset Management, LLC, a Delaware limited liability company (the “ Administrative Agent ”) and a wholly owned subsidiary of ETRE Financial, LLC, a Delaware limited liability company (the “ Managing Member ”), confirms its agreement with Sandler O'Neill & Partners, L.P. (“ Sandler O’Neill ”) and each of the other Underwriters named in Schedule A hereto (collectively, the “ Underwriters ,” which term shall also include any underwriter substituted as hereinafter provided in Section 8 hereof), for whom Sandler O’Neill is acting as representative (in such capacity, the “ Representative ”), with respect to the issue and sale by the Company and the purchase by the Underwriters, acting severally and not jointly, of the respective numbers of Series A-1 common shares of the Company (“ Common Shares ”) set forth in said Schedule A , and with respect to the grant by the Company to the Underwriters, acting severally and not jointly, of the option described in Section 2(b) hereof to purchase all or any part of [ ] additional Common Shares to cover overallotments, if any. The [ ] Common Shares (the “ Initial Securities ”) to be purchased by the Underwriters and all or any part of the [ ] Common Shares subject to the option described in Section 2(b) hereof (the “ Option Securities ”) are hereinafter called, collectively, the “ Securities .” The Common Shares represent limited liability company interests of the Company associated with the A-1 Series, which is the 100% parent of ETRE Property A-1, LLC, a Delaware limited liability company (the “ Property A-1 Subsidiary ”). Prior to or substantially concurrently with the closing of the sale and purchase of the Initial Securities, (i) the A-1 Series and the Property A-1 Subsidiary will enter into an Administrative Services Agreement (the “ Administrative Services Agreement ”) with the Administrative Agent, pursuant to which the Administrative Agent provide administrative and advisory services to the A-1 Series and the Property A-1 Subsidiary; (ii) the Property A-1 Subsidiary will complete the acquisition of 1201 Connecticut Avenue, NW, Washington, D.C. 20036 (the “ Property ”) pursuant to a purchase and sale agreement by and between the Property A-1 Subsidiary and M-C Capital Associates, L.L.C., a subsidiary of Mack-Cali Realty Corporation (the “ Purchase and Sale Agreement ”), as described in the General Disclosure Package (as defined below) (the " Acquisition "); (iii) the Property A-1 Subsidiary, in connection with the acquisition of the Property, will receive a loan (the " Debt Financing ") pursuant to a loan agreement with Morgan Stanley Mortgage Capital Holdings LLC (the " Loan Agreement "); (iv) the Property A-1 Subsidiary will enter into a property management and leasing agreement with Jones Lang LaSalle Americas, Inc., a Maryland corporation (the " Property Manager "), pursuant to which the Property Manager will provide property management services with respect to the Property (the " Property Management Agreement "); and (v) the Company will enter into a license agreement (the " License Agreement ") with the Managing Member, pursuant to which the Managing Member will grant the Company the right to use the name "ETRE REIT, LLC". The transactions referred to in the immediately preceding sentence are herein collectively referred to as the "Transactions". The aforementioned agreements and instruments entered into or executed in connection with the Transactions are herein referred to collectively as the "Transaction Documents". -1- The Company understands that the Underwriters propose to make a public offering of the Securities as soon as the Representative deems advisable after this Agreement has been executed and delivered. The Company has filed with the Securities and Exchange Commission (the "Commission") a registration statement on Form S-11 (No. 333-194106), including the related preliminary prospectus or prospectuses, covering the registration of the Securities under the Securities Act of 1933, as amended (the "1933 Act").
